Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Chestnut et al. (2016/0307459 A1).

Regarding claim 1, Chestnut discloses a system for monitoring compliance with a procedure, comprising: a sensor sensing data pertaining to an interaction between a human actor and an identifiable object (As discussed in paragraph 10, the interaction between the human wearing head wearable device and objects in the environment such as gloves or a thermometer are sensed and recognized); and an analytics platform running on a computer, wherein the analytics platform performs (As discussed in paragraphs 6-8, a visual analytic platform running on a computer performs visual analysis of visual data): determining an identity of the human actor base on an identifier 

Regarding claim 2, Chestnut discloses the system of claim 1, wherein the sensor comprises a video camera and wherein the data from the sensor comprises a video of the interaction, and wherein the processing of the data from the sensor includes performing video analytics using the video of the interaction (paragraph 6 and 7). 

Regarding claim 3, Chestnut discloses the system of claim 1, wherein the real time feedback comprises an indication that the compliance step was completed improperly and instructions on repeating performance of the compliance step according to a set of requirements (Chestnut, paragraph 54).

Regarding claim 4, Chestnut discloses the system of claim 1, wherein the analytics platform further performs, after the providing of the real time feedback, processing of the sensor data captured by the sensor to verify completion of the compliance step and, in response, allowing the additional steps of the procedure to be performed by the human actor (Chestnut, paragraph 54 and 55).


Regarding claim 5, Chestnut discloses the system of claim 1, wherein the analytics platform further performs verifying the human actor has completed training associated with the procedure and when determined to be incomplete providing information on the training and halting the procedure until the training is verified completed by the human actor (Chestnut, paragraph 54).  
Regarding claim 6, Chestnut discloses the system of claim 1, wherein the compliance step comprises handwashing according to a set of requirements or completing training required for performing the procedure (Chestnut, paragraph 55).  
Regarding claim 7, Chestnut discloses the system of claim 1, wherein the real time feedback is provided during performance of the compliance step and includes information identifying a variance by the human actor during the interaction from a requirement of the compliance step and information for correctly performing the compliance step (Chestnut, paragraph 55).
Regarding claim 8, Chestnut discloses the system of claim 1, wherein the procedure comprises a passenger loading procedure for a ride vehicle, a passenger loading vehicle procedure for a boat ride, a chair lift boarding procedure, a handwashing procedure, a cleaning process for surfaces of an object, a food handling or preparation procedure, a mixing chemicals procedure, a fastener tightening procedure, a controlled environment maintenance access procedure, a safety or security monitoring procedure, a vehicle driving procedure, or a clean room access and use procedure (Chestnut, paragraph 59).  


Regarding claim 10, Chestnut discloses the method of claim 9, further comprising, when the comparing indicates the noncompliance with the first step of the procedure, 
Regarding claim 11, Chestnut discloses the method of claim 9, further comprising determining an identity of the person and wherein the procedure is selected from a plurality of procedures based on the identity of the person (Chestnut, paragraph 58).

Regarding claim 12, Chestnut discloses the method of claim 10, further comprising verifying the person has completed training associated with the procedure prior to allowing performance of the first step by the person (Chestnut, paragraph 54, “until the training is complete”).  

Regarding claim 14, Chestnut discloses the method of claim 9, wherein the procedure is a food handling procedure and the first step comprises handwashing, surface or equipment washing, or a process for preventing cross contamination between two or more foods (Chestnut, paragraph 59).

Regarding claim 16, Chestnut discloses the method of claim 9, wherein the procedure comprises a handwashing procedure, a cleaning process for surfaces of an object, a mixing chemicals procedure, a fastener tightening procedure, a controlled environment maintenance access procedure, a safety or security monitoring procedure, a vehicle driving procedure, or a clean room access and use procedure (Chestnut, paragraph 59).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1) in view of Murphy et al. (US 2006/0132284 A1).

Regarding claim 13, Chestnut discloses the method of claim 9, but does not disclose wherein the first step comprises proper use of passenger restraints in a park ride vehicle or boat.

Murphy discloses wherein the first step comprises proper use of passenger restraints in a park ride vehicle or boat (Murphy, paragraph 13).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Chestnut to .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1) in view of Oliver et al. (US 9050517 B2).

Regarding claim 15, Chestnut discloses the method of claim 9, but does not disclose wherein the procedure is chair lift loading and the first step comprises the person properly positioning themselves in path of moving chair, the person properly boarding and positioning themselves on the moving chair, or the person properly positioning a lap bar.  
Oliver discloses wherein the procedure is chair lift loading and the first step comprises the person properly positioning themselves in path of moving chair, the person properly boarding and positioning themselves on the moving chair, or the person properly positioning a lap bar (Oliver, col. 5, lines 52-60).  
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Chestnut to include wherein the procedure is chair lift loading and the first step comprises the .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1) in view of Naticchia et al. (“A monitoring system for real-time interference control on large construction site”).

Regarding claim 18, Chestnut discloses a system for monitoring compliance with a procedure, comprising: memory storing a definition of a procedure including a plurality of steps to be performed in a predefined sequence in a space of a facility  (Chestnut, paragraph 6) and further storing a listing of workers assigned to perform the procedure (Chestnut, The initialization screen will indicate whether the user in question is listed in the memory as being assigned to perform the procedure as shown in Fig. 5 and discussed in paragraph 58); a sensor collecting data on a worker in the space (As discussed in paragraphs 7 and paragraphs 39, the camera or sensor of the head wearable device collects data on the surroundings of the user of the head wearable device); and an analytics platform operating to:  first process the data collected by the sensor to determine an identity of the worker (Chestnut, identity of human user is 
Chestnut does not explicitly disclose determining that the worker is on the list of workers assigned to perform in the space.
Naticchia discloses determining that the worker is on the list of workers assigned to perform in the space (Naticchia, The software maintains a list of authorized workers assigned to perform in the various spaces as discussed in the first paragraph of section 3.2.1. on page 151).

 
Regarding claim 19, Chestnut discloses the system of claim 18, wherein the sensor comprises a camera (Chestnut, paragraph 47), wherein the data comprises video of the space, and wherein the second processing comprises performing video analytics using the video of the space in combination with the definition of the procedure (Chestnut, paragraph 46, paragraph 50).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1) in view of Naticchia et al. (“A monitoring system for real-time interference control on large construction site”), further in view of Wildman (US 6727818 B1).

Regarding claim 20, Chestnut discloses the system of claim 18, but does not disclose wherein the halting of the performance comprises denying access to the worker into a controlled access portion of the space or wherein the halting of the performance comprises halting operation of equipment positioned in the space.  

Wildman discloses wherein the halting of the performance comprises denying access to the worker into a controlled access portion of the space or wherein the halting of the performance comprises halting operation of equipment positioned in the space (Wildman, col. 20, lines 48-50).  

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of the combination of Chestnut and Naticchia to include wherein the halting of the performance comprises denying access to the worker into a controlled access portion of the space or wherein the halting of the performance comprises halting operation of equipment positioned in the space as taught by Wildman. The suggestion/motivation for doing so would have been that wherein the halting of the performance comprises denying access to the worker into a controlled access portion of the space or wherein the halting of the performance comprises halting operation of equipment positioned in the space was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Wildman with Chestnut.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISA M RICE/Examiner, Art Unit 2669    
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669